Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an image photographing device configured to photograph
an inspection control unit configured to convert
an inspection image output unit which controls
a communication processing unit which performs
a color converting unit which converts
a color analyzing device configured to photograph
a calibration control unit configured to calculate
a calibration output unit which controls
a communication processing unit which performs
a color calculating unit which generates
a calibration control unit configured to photograph
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As to the “image photographing device configured to photograph” [0062] of applicant’s PG Pub recites this ‘device’ is an RGB camera, and for purposes of 112(f) will be interpreted as such. As to “a color analyzing device configured to photograph” [0061] of applicant’s PG Pub recites this ‘device’ is a spectrometer, tristimulus colorimeter or RGB colorimeter, and for purposes of 112(f) will be interpreted as such. As to the remaining units and devices listed above, the specification fails to provide a corresponding structure that performs the claimed function and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the recitation of “an inspection control unit configured to convert” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The specification fails to provide a corresponding structure that performs the claimed function and equivalents thereof, as the specification does not teach or describe what exactly is performing the function of the “unit”. Clarification is required.
Regarding claim 4, the recitation of “an inspection image output unit which controls” “a communication processing unit which performs” “a color converting unit which converts” are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The specification fails to provide a corresponding structure that performs the claimed function and equivalents thereof, as the specification does not teach or describe what exactly is performing the function of each “unit”. Clarification is required.
Regarding claim 4, the recitation of “an inspection image output unit which controls” “a communication processing unit which performs” “a color converting unit which converts” are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The specification fails to provide a corresponding structure that performs the claimed function and equivalents thereof, as the specification does not teach or describe what exactly is performing the function of each “unit”. Clarification is required.
Regarding claim 9, the recitation of “a calibration control unit configured to calculate” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The specification fails to provide a corresponding structure that performs the claimed function and equivalents thereof, as the specification does not teach or describe what exactly is performing the function of the “unit”. Clarification is required.
Regarding claim 10, the recitation of “a calibration output unit which controls” “a communication processing unit which performs” “a color calculating unit which generates” are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The specification fails to provide a corresponding structure that performs the claimed function and equivalents thereof, as the specification does not teach or describe what exactly is performing the function of each “unit”. Clarification is required.
Regarding claim 13, the recitation of “a calibration control unit configured to photograph” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The specification fails to provide a corresponding structure that performs the claimed function and equivalents thereof, as the specification does not teach or describe what exactly is performing the function of the “unit”. Clarification is required.
Regarding claims 2-3, 5-8, 11-12, each are rejected under 35 USC 112 at least by dependency.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “an inspection control unit configured to convert” renders the claim ambiguous. The recitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The specification fails to provide a corresponding structure that performs the claimed function and equivalents thereof, as the specification does not teach or describe what exactly is performing the function of the “unit”. Clarification is required.
Regarding claim 4, the recitation of “an inspection image output unit which controls” “a communication processing unit which performs” “a color converting unit which converts” renders the claim ambiguous. The recitation were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The specification fails to provide a corresponding structure that performs the claimed function and equivalents thereof, as the specification does not teach or describe what exactly is performing the function of each “unit”. Clarification is required.
Regarding claim 4, the recitation of “an inspection image output unit which controls” “a communication processing unit which performs” “a color converting unit which converts” renders the claim ambiguous. The recitation were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The specification fails to provide a corresponding structure that performs the claimed function and equivalents thereof, as the specification does not teach or describe what exactly is performing the function of each “unit”. Clarification is required.
Regarding claim 9, the recitation of “a calibration control unit configured to calculate” renders the claim ambiguous. The recitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The specification fails to provide a corresponding structure that performs the claimed function and equivalents thereof, as the specification does not teach or describe what exactly is performing the function of the “unit”. Clarification is required.
Regarding claim 10, the recitation of “a calibration output unit which controls” “a communication processing unit which performs” “a color calculating unit which generates” renders the claim ambiguous. The recitation were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The specification fails to provide a corresponding structure that performs the claimed function and equivalents thereof, as the specification does not teach or describe what exactly is performing the function of each “unit”. Clarification is required.
Regarding claim 12, the recitation of “a calibration control unit configured to photograph” renders the claim ambiguous. The recitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The specification fails to provide a corresponding structure that performs the claimed function and equivalents thereof, as the specification does not teach or describe what exactly is performing the function of the “unit”. Clarification is required.
Regarding claims 2-3, 5-8, 11-12, each are rejected under 35 USC 112 at least by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 2018.0061792).
Regarding claim 1, Lee discloses:
A system for analyzing a display device, the system comprising: an image photographing device configured to photograph an image for inspection output from a display device to be inspected and obtain an RGB value for inspection from the photographed image; and an inspection control unit configured to convert the RGB value for inspection into a CIE XYZ value for inspection by using a previously prepared color conversion function, and determine defect of the display device to be inspected by using the converted CIE XYZ value for inspection (see Fig. 6; pg. 5 of 10; image photographing device 404 to photograph image output of display 602 to obtain RGB data of the image; ‘inspection control unit’ 44 to convert RGB data into XYZ data by comparison function (transformation matrix) and correcting (defects) the image using XYZ data). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Lee further disclose:
the display device to be inspected is a light emitting display device (see pg. 3 of 10; display device 602 can be OLED)
Regarding claim 3, the rejection of claim 1 is incorporated herein. Lee further disclose:
the inspection control unit compares the CIE XYZ value for inspection with a reference CIE XYZ value and determines defect of the display device to be inspected according to correspondence between the CIE XYZ value for inspection and the reference CIE XYZ value (see pg. 5 of 10; using determined XYZ and reference XYZ data to determine and correct defects).
Regarding claim 4, the rejection of claim 1 is incorporated herein. Lee further disclose:
the inspection control unit includes: an inspection image output unit which controls an output of the display device to be inspected; a communication processing unit which performs communication with the image photographing device and receives the RGB value for inspection; and a color converting unit which converts the RGB value for inspection into the - 25 -CIE XYZ value for inspection by using the color conversion function (see pg. 4,5 of 10; apparatus 400 controls output of display, communicates with camera to receive RGB data and converts the RGB data into XYZ data). 
Regarding claim 14, claim 14 is rejected under the same rationale as claim 1.
Regarding claim 15, the rejection of claim 14 is incorporated herein. Lee further disclose:
an RGB image for calibration photographing operation for photographing the image for calibration and obtaining an RGB value for calibration from the photographed image; a standard color photographing operation for photographing the image for calibration and obtaining a CIE XYZ value for calibration from the photographed image; and a color conversion function calculating operation for calculating a color conversion function by using the RGB value for calibration and the CIE XYZ value for calibration (see pg. 5 of 10; where RGB data of image is obtained to be used in XYZ conversion for calibration by photographing with camera 404; where color conversion function (transformation matrix) uses the RGB values and the XYZ values). 
Regarding claim 16, the rejection of claim 15 is incorporated herein. Lee further disclose:
a color conversion function storing operation for storing the color conversion function (see pg. 6,7 of 10; compensation data (e.g., data from compensation generator unit) stored in storage unit 1112 used in conversion (transformation matrix) function). 
Regarding claim 17, the rejection of claim 15 is incorporated herein. Lee further disclose:
a CIE XYZ value for inspection calculating operation for calculating a CIE XYZ value for inspection by using the color conversion function and the RGB value for inspection (see pg. 5 of 10). 
Regarding claim 18, the rejection of claim 17 is incorporated herein. Lee further disclose:
the defect inspecting operation including comparing the CIE XYZ value for inspection with a reference CIE XYZ value and determining defect of the image for inspection according to correspondence between the CIE XYZ value for inspection and the reference CIE XYZ value (see pg. 5 of 10; ‘inspection control unit’ 44 to convert RGB data into XYZ data by comparison function (transformation matrix) and correcting (defects) the image using XYZ data). 
Regarding claim 20, the rejection of claim 15 is incorporated herein. Lee further disclose:
the image for calibration and the image for inspection are output from a light emitting display device (see pg. 3 of 6; LED display 602). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Katsumata (US 2006.0188150).
Regarding claim 5, the rejection of claim 1 is incorporated herein. While Lee at pg. 5 of 10 describes calibration of the device, it is not explicit as to, and Katsumata disclose:
a color analyzing device configured to photograph an image for calibration of a display device for calibration and measure a spectrum of the photographed image (see Fig. 1; [0038]; color analyzing device 1 to measure spectrum of photographed image (e.g., multiband)). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Katsumata to Lee to predictably allow for specific color information to be viewed as needed during the calibration of the display). 
Regarding claim 6, the rejection of claim 5 is incorporated herein. Lee further disclose:
the display device for calibration is a light emitting display device that is the same type as the type of the display device to be inspected (see Fig. 6; display 602). 
Regarding claim 7, the rejection of claim 5 is incorporated herein. Katsumata further disclose:
the color analyzing device obtains a light wavelength from the spectrum and converts the obtained light wavelength into a CIE XYZ value for calibration (see [claim 7]). 
Regarding claim 8, the rejection of claim 7 is incorporated herein. Katsumata further disclose:
the image photographing device photographs the image for calibration output from the display device for calibration and obtains an RGB value for calibration from the photographed image (see [claim 7]). 
Regarding claim 9, the rejection of claim 8 is incorporated herein. Katsumata further disclose:
a calibration control unit configured to calculate a color conversion function by using the RGB value for calibration and the CIE XYZ value for calibration obtained by the color analyzing device (see [claim 6, claim 7]). 
Regarding claim 10, the rejection of claim 9 is incorporated herein. Lee further disclose:
the calibration control unit includes: a calibration image output unit which controls an output of the display device - 26 -for calibration; a communication processing unit which performs communication with the color analyzing device or the image photographing device and receives the CIE XYZ value for calibration and the RGB value for calibration; and a color calculating unit which generates the color conversion function by using the CIE XYZ value for calibration and the RGB value for calibration (see pg. 4,5 of 10; display calibration; where apparatus 400 controls output of display, communicates with camera to receive RGB data and converts the RGB data into XYZ data for calibration; and generates a color conversion function to be used). 

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Katsumata (US 2006.0188150) in further view of Lee (US 2012.0026315 aka Lee’315).
Regarding claim 11, the rejection of claim 5 is incorporated herein. While Lee describes a camera capturing images of a display for calibration, it is not explicit as to, but Lee’315 disclose:
a jig device including a mounting unit to which the display device for calibration is mounted, and a holding unit which is provided at a location facing the mounting unit and in which the color analyzing device and the image photographing device are held (see Fig. 1-3; [0011]; jig 100; mounting unit 110 to hold display 10; holding unit 132 to hold color analyzing device/camera 200). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Lee’315 to Lee as modified by Katsumata to predictably provide a more accurate inspection/detection of display defects ([0008]). 
Regarding claim 12, the rejection of claim 11 is incorporated herein. Lee’315 further disclose:
he jig device is configured to connect the mounting unit and the holding unit, and has a sliding structure that allows back and forth and left and right sliding operations (see Fig. 1-3)
Regarding claim 13, the rejection of claim 12 is incorporated herein. Lee’315 further disclose:
a calibration control unit configured to photograph a center portion and an outer portion of the display device for calibration by adjusting a location of the image photographing device by controlling the sliding structure (see Fig. 1-3; movement allows selected areas of display to be tested).

Claim(s) 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee (US 2012.0026315 aka Lee’315).
Regarding claim 19, the rejection of claim 15 is incorporated herein. While Lee at Fig. 6shows capture of entire display, it is not explicit as to, but Lee’315 disclose using a jig attached to the camera and display to capture an image of the display (see Fig. 1-3; [0011]; jig 100; mounting unit 110 to hold display 10; holding unit 132 to hold color analyzing device/camera 200; where movement allows selected areas of display to be tested). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Lee’315 to Lee as modified by Katsumata to predictably provide a more accurate inspection/detection of display defects ([0008]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621